DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 21 February 2021 has been entered, leaving claims 1-20 pending, of which claim 20 is new.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 02 November 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Ratoff on 05 May 2022.

The application has been amended as follows: 

1. (Currently Amended) A method of shaping a film on a substrate, the method comprising the steps of:
	(a)	contacting formable material in a first imprint field on the substrate with a shaping surface of a template;
		wherein outer boundaries of the first imprint field correspond to outer boundaries of the shaping surface while the shaping surface is in contact with the formable material;
	(b)	forming with actinic radiation a cured layer within the first imprint field while the shaping surface is in contact with the formable material by curing a first portion of the formable material;
	(c)	separating the shaping surface from the cured layer;
	(d)	moving the template away from the first imprint field to a first offset location[ at which the shaping surface is spaced from the crown surface of the cured layer and the outer boundaries of the shaping surface are offset relative to the outer boundaries of the first imprint field; and
	(e)	curing, with[ passing through two or more of the shaping surface, mesa sidewalls of the template, and a recessed surface of the template, a second portion of the formable material while the template is at the first offset location so as to form the shaped film.

2. (Currently Amended) A method of manufacturing articles including the use of the method of shaping the film as recited in claim 1, the method of manufacturing articles[
	processing the substrate on which the shaped film is produced[

3. (Currently Amended) The method of shaping a film according to claim 1, further comprising:
	repeating steps (a)-(e) at a second imprint field;
	wherein during repeated steps (d-e) the template is at a second offset location instead of the first offset location;
	wherein a first vector quantity represents a relative difference between the first imprint field and the first offset location, projected onto a plane parallel to the imprint field;
	wherein a second vector quantity represents a relative difference between the second imprint field and the second offset location, projected onto a plane parallel to the imprint field; and
	wherein the first vector quantity is different from the second vector quantity.

4. (Canceled) 

5. (Currently Amended) The method of shaping a film according to claim 1, further comprising:
	repeating steps (a)-(e) for each imprint field among a plurality of imprint fields on the substrate;
	wherein during repeated steps (d-e) the template is at a different offset location for each of the respective imprint fields;
	wherein there is a set of vector quantities, wherein each vector quantity in the set of vector quantities represents a relative difference between a[ respective one of the imprint fields and[ its respective offset location associated therewith[
	wherein there are at least two different vector quantities in the set of vector quantities.

7. (Currently Amended) The method of shaping a film according to claim 5, wherein magnitudes of the vector quantities in the set of vector[ quantities are less than a diagonal size of the imprint field.

8. (Currently Amended) The method of shaping a film according to claim 5, wherein magnitudes of the vector quantities in the set of vector[ quantities are less than 2 mm.

9. (Currently Amended) The method of shaping a film according to claim 1, wherein the cured layer is formed in step (b) by exposing the first portion of the formable material to the actinic radiation while the template is in contact with the formable material.

11. (Currently Amended) The method of shaping a film according to claim 10, wherein a central portion of the formable material[ in the first imprint field is cured with a PNF of the actinic radiation above the hard cure PNF threshold and has a shrinkage of less than 10%; and wherein formable material in the first imprint field that has been cured with a PNF that is between the hard cure PNF threshold and the soft cure PNF threshold has a shrinkage of between 11-20%.

13. (Currently Amended) The method of shaping a film according to claim 1, wherein curing the second portion of the formable material in step (e) is performed by exposing the second portion of the formable material to the actinic radiation while the template is not in contact with the formable material.

14. (Currently Amended) The method of shaping a film according to claim 13, wherein all or a portion of the actinic radiation that exposes the second portion of the formable material in step (e) passes through[ two or more of:  the shaping surface of the template; mesa sidewalls of the template; and a recessed surface of the template.

17. (Currently Amended) The method of shaping a film according to claim 1, wherein:
	the cured layer is formed in step (b) by exposing the first portion of the formable material to a first wavelength distribution of actinic radiation while the template is in contact with the formable material;
	wherein curing the second portion of the formable material in step (e) is performed by exposing the second portion of the formable material to a second wavelength distribution of actinic radiation while the template is not in contact with the formable material; and
	wherein the first wavelength distribution is different from the second wavelength distribution of actinic radiation.

19. (Canceled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to shape a film on a substrate by successively imprinting multiple imprint fields of a formable material arranged on a substrate, while it is generally known to perform curing of formable material on a substrate by irradiating through a transmissible template, and while it is generally known to perform irradiation of a single imprint field and/or of portions thereof multiple times, including for example of immediately adjacent imprint fields, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed steps (a)-(c) of contacting, forming, and separating are performed as claimed, followed by the claimed step (d) of moving the claimed template away from the first imprint field to the claimed first offset location at which the shaping surface of the template is both spaced from the crown surface of the step (c) cured layer and such that outer boundaries of the shaping surface are also offset relative to outer boundaries of the first imprint field, prior to the claimed step (e) of curing the claimed second portion by passing the claimed radiation through two or more of the claimed shaping surface, mesa sidewalls of the template, and a recessed surface of the template, while the template is at the first offset location so as to form the claimed film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742